Title: John Paul Jones to the American Commissioners, 2 August 1778: résumé
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Passy, August 2, 1778: Captain Jones requests the commissioners to supply him with copies, or allow him to copy, the following letters: M. de Sartine’s letter to the commissioners about Capt. Jones, their answer, the commissioners’ letter to Lieut. Simpson resulting from Capt. Jones’s proposition in his favor, and Capt. Jones’s memorandum of July 4.>
